OFFICE       OF THE    ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN



Bonorable Forrester I&mock
Cr.%mhal Distriat Attorney
uaxahaohle, Texan

DQer sir1                    op~on No. o-3018
                             Bsr salary of CKnlnty

tullg considered by thin department,
pue8t as followal
            “Does   an Audl8or
     thmmnnd population
     twenty-revenand
     derlvs his salary unde
     1645 s-l, R.c.s.,
                                                 ant mentioned
                                                 ituation and
                                                 controlling




                                          ‘a AnnaOetsd *xsr $wal aa--
                                               tafAona1 (Laa looal and
                                                affairs of oounties,by
                                                Certainprovisions      of
                                              xaa Oiril   Btatutes,   vere
                                          special law atbampt-
                                           opini0n It0.0-2973.
                                      5~1, V.A.T.O.S.,applies-
                                       in your let-bQrare ale0
                  tional as a leaal end epeold. lrv atte@ilng
to regulate the afTaIr of a county, under the cuth~~~tler cited
In Opinion So. O-2973. we wlc1orreh0Petith a oopy or salid
opinion.
          The folloving ~rovisiaxm of A%'tlale1645, Vm'non'rr
Annotated Texao Civil Bbatutes,vill control the question
Eonarable ForreatelrHsnooak, Pege 2


herein;
          "In any county having a population of thlrty-
     five thousand (35,000) inhabitants,or over, accord-
     ing to the pmaeding Federal Census, or having a
     tsx valuation of Fifteen lrullionDollars (@5,000,000),
     or over, aooordlng to the last approved tsx ro&la,
     there shall be biennially appointed m Auditor  of
     Amounts and Flnanaea,the title of said of’fioer to
     be County Auditor, who shall hold his ofilce Sor two
     (2) years, and who shall reoelve as oolqpensation for
     hle serviceu One Hundred and Tventy-fiveDollars
     ($125) for each million dollars, or ppsjorportion
     thereof on the assessed valuation, the annual salary
     to be computed from the last approved tax rolls; raid
     annual salary from county fund#:~ll--not exceed
     Three Thousand; Six Hundred Dollar8 ($3,600)....'
          Under tb@ Sacta stated the oounty auditor's salary
should be set on the basis outlined &r Artiale 1645, nupra,
($125.00 on each mllllon dollars valuition OF major portion
thereof, which in this instance would be 27 x 4125.00 inasmuch
as one-half million is not a major portion of one million)
and the proper amount for said salaryis the mm of (3,375.OO.
          Trusting that this satisfactorilyansveroyour in-
qulry, we are

                                         very   truly   yourll

                                      ATTORHEYWRERALOFTEXAS




WJFIAW

ImLosm